DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 3, 11, and 12 is/are pending.
Claim(s) 2 and 4–10 is/are canceled.

Claim Objections
Applicants' amendment(s) have overcome the objection(s) of claim(s) 1.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1, 3, 11, and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Allowable Subject Matter
Claim(s) 1, 3, 11, and 12 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Kuboki et al. (JP 2017-103109 A, hereinafter Kuboki).
Kuboki discloses a power storage module (40, [0032]) comprising power storage elements (11, [0014]); cooling members (20) arranged with the power storage elements (11, [0014]), wherein each of the cooling members (20) has a coolant (21) and a sealing body (22) 
Kuboki does not disclose, teach, or suggest the following distinguishing feature(s):
A power storage module, comprising heat equalization plates arranged with power storage elements, wherein each of the heat equalization plates is stacked on a corresponding one of the power storage elements with a corresponding cooling member positioned therebetween, wherein each of the heat equalization plates includes a heat equalization extension portion that extends toward a heat transfer member, wherein the heat equalization extension portion is provided in a region not overlapping the power storage elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725